 

 

Exhibit 10.1.9

 

Execution Version

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”), dated as of November 14, 2016, is made by Fusion NBS Acquisition
Corp., a Delaware corporation (the “Borrower”), Fusion Telecommunications
International, Inc., a Delaware corporation (“Fusion”), Network Billing Systems,
L.L.C., a New Jersey limited liability company (“NBS”), PingTone Communications,
Inc., a Delaware corporation (“PingTone”), Fusion BVX LLC, a Delaware limited
liability company (“BVX”), Fidelity Telecom, LLC, an Ohio limited liability
company (“Fidelity Telecom”), Fidelity Access Networks, Inc., an Ohio
corporation (“Fidelity”), Fidelity Connect LLC, an Ohio limited liability
company (“Fidelity Connect”), Fidelity Voice Services, LLC, an Ohio limited
liability company (“Fidelity Voice”), Fidelity Access Networks, LLC, an Ohio
limited liability company (“Fidelity Networks”) and Apptix, Inc., a Florida
corporation (“Apptix”; and, together with Borrower, Fusion, NBS, PingTone, BVX,
Fidelity Telecom, Fidelity, Fidelity Connect, Fidelity Voice and Fidelity
Networks, individually a “Grantor” and collectively the “Grantors”), and East
West Bank (“EWB”) (in its capacity as Administrative Agent under the Credit
Agreement defined below, “Administrative Agent”), as Administrative Agent under
that certain Credit Agreement, dated as of November 14, 2016 (as may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Borrower, Administrative Agent and the Lenders from
time to time party thereto (the “Lenders”). Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement.

 

WHEREAS, as a condition precedent to the making of Loans by the Lenders, each
Grantor has executed and delivered that certain Pledge and Security Agreement,
dated as of November 14, 2016, by and among the Grantors and Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”); and

 

WHEREAS, under the terms of the Security Agreement, each Grantor has granted a
security interest in, among other property, certain intellectual property of
such Grantor to Administrative Agent, and has agreed as a condition thereof to
execute this IP Security Agreement covering such intellectual property for
recording with the U.S. Patent and Trademark Office, the United States Copyright
Office and other governmental authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

 

SECTION 1.          Grant of Security. Each Grantor hereby grants to
Administrative Agent a security interest in and to all of Grantor’s right, title
and interest in and to the following (the “Collateral”):

 

 

 

  

(i)          the United States, international and foreign patents, patent
applications and patent licenses set forth in Schedule A hereto (as such
Schedule A may be supplemented from time to time by supplements to the Security
Agreement and this IP Security Agreement, each such supplement, an “IP Security
Agreement Supplement”), executed and delivered by such Grantor to Administrative
Agent from time to time), together with all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations thereof, and all rights
therein provided by international treaties or conventions (the “Patents”);

 

(ii)         The United States and foreign trademark and service mark
registrations, applications, and licenses set forth in Schedule B hereto (as
such Schedule B may be supplemented from time to time by an IP Security
Agreement Supplement executed and delivered by such Grantor to Administrative
Agent from time to time) (the “Trademarks”);

 

(iii)        the copyrights, United States and foreign copyright registrations
and applications and copyright licenses set forth in Schedule C hereto (as such
Schedule C may be supplemented from time to time by an IP Security Agreement
Supplement executed and delivered by such Grantor to Administrative Agent from
time to time) (the “Copyrights”);

 

(iv)        any and all claims for damages for past, present and future
infringement, misappropriation or breach with respect to the Patents, Trademarks
and Copyrights, with the right, but not the obligation, to sue for and collect,
or otherwise recover, such damages; and

 

(v)          any and all proceeds of the foregoing.

 

Notwithstanding the foregoing, however, the Collateral shall not include any
intent-to-use trademark, prior to the filing of a “Statement of Use” with
respect thereto if and solely to the extent that (and so long as) any such
intent-to-use trademark application would be rendered void by the attachment or
creation of a security interest in the right, title or interest of such Grantor
therein).

 

SECTION 2.          Security for Obligations. The grant of a security interest
in the Collateral by each Grantor under this IP Security Agreement secures the
payment of the Obligations (as defined in the Credit Agreement) and the
Guaranteed Obligations (as defined in the Guaranty) of each Grantor now or
hereafter existing, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest (including any
interest that accrues after the commencement of bankruptcy), premiums,
penalties, fees, indemnifications, contract causes of action, costs, expenses or
otherwise.

 

SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner of Patents and Trademarks and any other
applicable government office record this IP Security Agreement.

 

SECTION 4. Execution in Counterparts. This Agreement may be executed in
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

 

 

 

 

SECTION 5.          Grants, Rights and Remedies. This IP Security Agreement has
been entered into in conjunction with the provisions of the Security Agreement.
Each Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Administrative Agent
with respect to the Collateral are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

 

SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed and enforced in accordance with, the Law of the State of New York
without regard to principles of conflict of Law.

 

[SIGNATURE PAGE FOLLOWS]

  

 

 

  

IN WITNESS WHEREOF, Grantors have caused this IP Security Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 

Address for Notices: 

FUSION NBS ACQUISITION CORP.,
a Delaware corporation, as a Grantor c/o Fusion Telecommunications
International, Inc.   420 Lexington Avenue, Suite 1718 By: /s/ Gordon Hutchins,
Jr. New York, NY 10170   Name:   Attention: General Counsel   Its:

  

  FUSION TELECOMMUNICATIONS INTERNATIONAL, INC., a Delaware corporation, as a
Grantor       By: /s/ Gordon Hutchins, Jr.     Name:       Its:       NETWORK
BILLING SYSTEMS, L.L.C.,
a New Jersey limited liability company, as a Grantor       By: /s/ Gordon
Hutchins, Jr.     Name:       Its:       PINGTONE COMMUNICATIONS, INC.,
a Delaware corporation, as a Grantor       By: /s/ Gordon Hutchins, Jr.    
Name:       Its:       FUSION BVX LLC,
a Delaware limited liability company, as a Grantor       By: /s/ Gordon
Hutchins, Jr.     Name:       Its:

 

 

 

 

 

 

  FIDELITY TELECOM, LLC,
an Ohio limited liability company, as a Grantor       By: /s/ Gordon Hutchins,
Jr.     Name:       Its:       FIDELITY ACCESS NETWORKS, INC.,
an Ohio corporation, as a Grantor       By: /s/ Gordon Hutchins, Jr.     Name:  
    Its:       FUSION ACCESS NETWORKS, LLC,
an Ohio limited liability company, as a Grantor       By: /s/ Gordon Hutchins,
Jr.     Name:       Its:       FIDELITY VOICE SERVICES, LLC,
an Ohio limited liability company, as a Grantor       By: /s/ Gordon Hutchins,
Jr.     Name:       Its:       FIDELITY CONNECT, LLC,
an Ohio limited liability company, as a Grantor       By: /s/ Gordon Hutchins,
Jr.     Name:       Its:       APPTIX, INC., a Florida corporation, as a Grantor
      By: /s/ Gordon Hutchins, Jr.     Name:       Its:

 

 

 

 

 

IN WITNESS WHEREOF, Administrative Agent has caused this IP Security Agreement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

  EAST WEST BANK, as Administrative
Agent       By: /s/ Richard Vian   Name: Richard Vian   Its: Senior Vice
President    

 

 

Address for Notices:       East West Bank   135 N. Los Robles Avenue, 2nd Floor
  Pasadena, California 91101   Attention:  Richard Vian,   Telecommunications
Lending   Email: Richard. Vian@eastwestbank.com  

 

 

 

 

 

Schedule A

 

Patents

 

None.

 



 

 

 

Schedule B

 

Trademarks

 

Owner

Trademark Description

  U.S. Registration/Serial No./
Application No.   Date Registered/Filed           Network Billing Systems,
L.L.C.    

V.O.I.C.E the one that Works!

 

 

Registration No. 3264612

 

  Registered: July 17, 2007 Fusion Telecommunications International, Inc.    
Fusion Telecom   Registration No. 2970850  

Registered: July 19, 2005

 

FUSION   Serial No. 86281292  

Filed: May 14, 2014

 

FUSION   Serial No. 86281295  

Filed: May 14, 2014

 

CLEAR CONNECTIONS IN THE CLOUD  

Serial No. 86281300

Registration No. 4,775,318

 

Filed: May 14, 2014

Registered: July 21, 2015

 

PingTone Communications, Inc.         PingTone Communications   Registration No.
2880663  

Registered: September 7, 2004

 

Apptix, Inc.         Apptix   Registration No. 4,054,446  

Filed:  February 11, 2010

Registered: November 15, 2011

Cloud Alliance Network & Design   Registration Nos. 4,780,287  

Filed:  June 6, 2014

Registered: July 28, 2015

Cloud Alliance Network & Design   Registration No. 4,780,288  

Filed:  June 6, 2014

Registered: July 28, 2015

Cloud Alliance Network & Design   Registration No. 4,861,836  

Filed:  June 6, 2014

Registered: December 1, 2015

Mailstreet   Registration No. 2,840,397  

Filed:  June 15, 2003

Registered: May 11, 2004

Mailstreet   Registration No. 4,054,447  

Filed:  February 11, 2010

Registered: November 15, 2011

 

 

 

  

Schedule C

 

Copyrights

 

None.

 

 

 

 

